Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: 
a.	Page 20, line 14 “wires” should be “wire”; and
b.	Page 21, line 3, “wires” should be “wire”.
Appropriate correction is required.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
a.	Claim 1, lines 5-6, “from a side of a second direction” which should be “in a second direction”;
b.	Claim 1, line 6 (and other places), “the first direction” should be “the predetermined first direction”;
c.	Claim 1, lines 8-9; and Claim 8, line 8, “from the side of the second direction” which should be “in the second direction”;
d.	Claim 1, line 12, “a lead wire” and should be “a first lead wire”;
e.	Claim 1, line 15, “lies on a side of” should be “faces”;
f.	Claim 2, line 3-4; Claim 3, line 7; Claim 7, lines 13-14; and Claim 8, lines 9-10, “power supply voltage” should be “a power supply voltage”;
g.	Claim 2, lines 5 and 7, “the power supply wiring module” should be “the at least one power supply wiring module”;
h.	Claim 2, lines 6-7, “the lead wire connected to the power supply wiring module” should be “the first lead wire of the at least one power supply wiring module” (note: claim 1, lines 11-12 requires “each of the plurality of wiring modules includes . . . a lead wire”);
i.	Claim 3, line 3, “input to” should be “inputted to”
j.	Claim 3, line 3, “output to” should be “outputted to”
k.	Claim 3, line 4; and Claim 4, line 2, “the signal wiring module” should be “the at least one signal wiring module”;
l.	Claim 3, lines 5-6, “the lead wire connected to the signal wiring module” should be “the first lead wire of the at least one signal wiring module” (note: claim 1, lines 11-12 requires “each of the plurality of wiring modules includes . . . a lead wire”);
m.	Claim 4, line 2, “includes” should be “further includes”;
n.	Claim 4, line 2, “a common signal line” should be “a first common signal line”;
o.	Claim 4, lines 4-5, “a common signal line” should be “a second common signal line”;
p.	Claim 6, line 2; and Claim 7, line 2, it is understood that each of the plurality of wiring modules of claim 1, line 2 further includes “a [second] lead wire”;
q.	Claim 6, line 2; and Claim 7, line 2, “a lead wire” and should be “a second lead wire”;
r.	Claim 6, line 4; and Claim 7, lines 4-5, “lies on a side opposite to the side of the third direction is connected to the wiring module” should be “faces opposite to the third direction”;
s.	Claim 6, line 7, “one cable duct” should be “a first cable duct of the cable ducts”;
t.	Claim 6, line 8, “another cable duct” should be “a second cable duct of the cable ducts”;
u.	Claim 6, lines 11-17, “the lead wire extending from the first face is configured to reach at least the one cable duct, and the second lead wire extending from the second face is configured to reach at least the other cable duct provided on the side opposite to the side of the third direction with respect to the rail” is understood to be “the first lead wire is configured to reach at least to the first cable duct, and the second lead wire is configured to reach at least to the second cable duct”;
v.	Claim 7, line 2, “a lead wire” should be “a second lead wire” to distinguish from “a [first] lead wire” of claim 1, line 12;
w.	Claim 7, line 12, “the side of the second direction” which should be “in the second direction”;
x.	Claim 7, line 16-17; and Claim 8, lines 12-13, “to pass therethrough” should be “to pass through the through space”; and
y.	Claim 7, lines 19 and 21; and Claim 8, line 15, “reach” should be “reach to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 14; Claim 6, lines 3 and 5; and Claim 7, line 3, “the wiring module” lacks antecedent basis.  Did Applicant intend for “the wiring module” (which is singular) to have antecedence in “a plurality of wiring modules” (which is plural) of line 2?
b.	Claims 2, lines 6-7 requires “the lead wire connected to the power supply wiring module” and claim 1, lines 12-14 requires “a lead wire extending . . . the wiring module.”  Does this limitation of claim 2 require the lead wire to extend specifically from the power supply wiring module, or can the lead wire be extending from any of the wiring modules of claim 1? 
c.	Claim 2, lines 9-10 requires “an adjacent wiring module” and Claim 1, line 2 requires “a plurality of wiring modules.”  Is the “adjacent wiring module” of claim 2 part of or in addition to the “plurality of wiring module” of claim 1?
d.	Claims 3, lines 5-6 requires “the lead wire connected to the signal wiring module” and claim 1, lines 12-14 requires “a lead wire extending . . . the wiring module.”  Does this limitation of claim 3 require the lead wire to extend specifically from the signal wiring supply module, or can the lead wire be extending from any of the wiring modules of claim 1? 
e.	Claim 3, line 8; Claim 5, lines 4-5; Claim 7, lines 14-15; and Claim 8, lines 10-11, “the adjacent wiring modules” lacks antecedent basis.  and Claim 1, line 2 requires “a plurality of wiring modules.”  Is “the adjacent wiring module” of claims 3 or 5 part of or in addition to the “plurality of wiring module” of claim 1?
f.	Claim 3, lines 9-10; Claim 7, line 15; and Claim 8, line 11 require “another adjacent wiring module” and Claim 1, line 2 requires “a plurality of wiring modules.”  Is the “another adjacent wiring module” of claim 3, part of or in addition to the “plurality of wiring module” of claim 1?
g.	Claim 4, lines 3-4 and Claim 3, lines 7-8 each require “one of the adjacent wiring modules.”  Are these the same or different “one of the adjacent wiring modules”?  
h.	Claim 4, line 6 and Claim 3, line 10 each require “another adjacent wiring module.”  Are these the same or different “another adjacent wiring module”?  
i.	Claims 5, lines 3-4 requires “the lead wire connected to common wiring module” and claim 1, lines 12-14 requires “a lead wire extending . . . the wiring module.”  Does this limitation of claim 2 require the lead wire to extend specifically from the common wiring module, or can the lead wire be extending from any of the wiring modules of claim 1? 
j.	Claim 6 lines 2-3 and Claim 7, line 2 requires “a lead wire extending . . .  from a second face of the wiring module.”  Do these invention require just one lead wire extending . . .  from a second face of the wiring module, or does there need to be “a lead wire extending . . .  from a second face of each of the wiring modules”?   
k.	Claim 7, line 16, “the lead wires” lack antecedent basis.  Is there antecedence to “a lead wire extending . . . from a first face of the wiring module” of claim 1, lines 12-14 and “a lead wire extending . . . from a second face of the wiring module” of claim 7, lines 2-3? and
l.	Claim 8, line 12, “the lead wires” lack antecedent basis.  Is there antecedence to “a lead wire” of claim 1, line 12 (note: there is no other lead wire that has been claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harada (JP 2000-215931) and JP H04-48671.
With respect to Claim 1,  Harada teaches a wiring structure comprising: a plurality of wiring modules (fig. 4, 16-2 to 16-6) configured to be installed on a rail (¶[0002], 2nd sentence) that extends in a predetermined first direction (fig. 4, left-to-right direction), so as to be adjacent to one another (see fig. 4) along the rail, by being placed on the rail from a side (fig. 4, from left side) of a second direction (fig. 4, near-to-far direction) orthogonal to the first direction; and an input-output (using fig. 1, 12b) unit (16-1) configured to be attached to the plurality of wiring modules from the side of the second direction to thereby be electrically connected (using 15 of 16-1) to the plurality of wiring modules, wherein each of the plurality of wiring modules includes, connected thereto, a lead wire (¶[0019], last sentence).  Harada fails to disclose the lead wire extending in a third direction that intersects the first direction and the second direction, from a first face of the wiring module that lies on a side of the third direction.  JP H04-48671 teaches the lead wire (see fig. 1, wire extending from left side) extending in a third direction (fig. 3, right-to-left direction) that intersects the first direction (fig. 1, near-to-far direction) and the second direction (fig. 1, downward direction), from a first face (fig. 1, left side face) of the wiring module that lies on a side (fig. 1, left side) of the third direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Harada with the lead wire of JP H04-48671 for the purpose of attaching the lead wire on a face of the wiring module that is not a surface that is configured to be adjacent to another one of the wiring modules so the wiring modules can be adjacent to one another.  
With respect to Claim 2, Harada further teaches the plurality of wiring modules include at least one power supply wiring module (16-6) configured to supply power supply voltage to the input-output unit; and the power supply wiring module includes a supply line (fig. 5, 17a) configured to deliver power supply voltage supplied from the lead wire (¶[0021], 1st sentence) connected to the power supply wiring module, to the input-output unit, and a power line (17a of 15) configured to deliver the power supply voltage to an adjacent wiring module (16-5).
With respect to Claim 3, Harada further teaches the plurality of wiring modules include at least one signal wiring module (16-5) configured to transfer a signal (using 17a) that is input to and output from the input-output unit; and the signal wiring module includes an input and output line (17a of 16-5) connecting the input-output unit and the lead wire (¶[0021], 2nd sentence) connected to the signal wiring module, a supply line (fig. 2, right side 15 passing 17a of 16-5) configured to deliver power supply voltage supplied from one of the adjacent wiring modules (from 16-6), to the input-output unit (16-1), and a power line (fig. 2, left side 15 passing 17a of 16-5) configured to deliver the power supply voltage to another adjacent wiring module (16-4).
With respect to Claim 4, Harada further teaches the signal wiring module includes a common supply line (fig. 2, right side 15 passing 17a of 16-5) configured to deliver a common signal supplied from one of the adjacent wiring modules (from 16-6), to the input-output unit (16-1), and a common signal line (fig. 2, left side 15 passing 17a of 16-5) configured to deliver the common signal to another adjacent wiring module (to 16-4).
With respect to Claim 5, Harada further teaches one of the wiring modules is a common wiring module (16-2) configured to deliver the common signal supplied from the lead wire (¶[0021], 2nd sentence of 16-2) connected to the common wiring module, to the adjacent wiring modules (to 16-1 and 16-3).
Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Harada (JP 2000-215931), JP H04-48671 and Masato (JP H05-62726).
Harada discloses the claimed invention except for a lead wire extending in a direction opposite to the third direction and a pair of cable ducts.  JP H04-48671 teaches a lead wire (see fig. 1, wire extending from right side) extending in a direction (fig. 3, left-to-right direction) opposite to the third direction, from a second face (fig. 1, right side face) of the wiring module that lies on a side (fig. 1, right side) opposite to the side of the third direction is connected to the wiring module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Harada with the lead wire of JP H04-48671 for the purpose of attaching the lead wire on a face of the wiring module is not a surface that is configured to be adjacent to another one of the wiring modules so the wiring modules can be adjacent to one another.  Harada and JP H04-48671 fail to disclose a pair of cable ducts.  Masato teaches a pair of cable ducts (fig. 3, 5,5A) extending in the first direction (fig. 3, upwards) are arranged so that one cable duct (5) is on the side (fig. 3, left side) of the third direction (fig. 3, left-to-right direction) and another cable duct (5A) is on the side (fig. 3, right side) opposite to the side of the third direction; and the lead wire (4) extending from the first face (fig. 3, left side of 6) is configured to reach (see fig. 3) at least the one cable duct provided on the side of the third direction, and the lead wire (4A) extending from the second face (fig. 3, right side of 6) is configured to reach (see fig. 3) at least the other cable duct provided on the side opposite to the side of the third direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Harada and JP H04-48671 with the cable ducts of Masato for the purpose of attaching the lead wires to conventional cable ducts, where the cable ducts are arranged on opposing sides of the wiring modules (see ¶[0002]).  

Allowable Subject Matter
Claim 7 and 8 would be allowable if rewritten to overcome the claim objection(s); the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 is allowable over the art of record because the prior art does not teach or suggest that “a wire through module . . . arranged on the rail so as to be adjacent to the wiring modules by being placed on the rail from the side of the second direction, the wire through module having a power line configured to deliver power supply voltage supplied from one of the adjacent wiring modules, to another adjacent wiring module, and a through space configured to allow the lead wires to pass therethrough; and the lead wire extending from the first face is configured to reach at least the cable duct, and the lead wire extending from the second face is configured to pass through the through space and reach the cable duct.  Claim 8 is allowable over the art of record because the prior art does not teach or suggest that a wire through module is further provided, the wire through module being arranged on the rail so as to be adjacent to the wiring modules by being placed on the rail from the side of the second direction, the wire through module having a power line configured to deliver power supply voltage supplied from one of the adjacent wiring modules, to another adjacent wiring module, and a through space configured to allow the lead wires to pass therethrough; and the lead wire extending from the first face is configured to pass through the through space and reach the cable duct.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 7 and 8 patentable over art of record.	
Suggested Claim Amendments
The Examiner is proposing the following claim amendments (claims are marked-up based upon the version e-mailed to Applicant on 5/4/22):

Cancel Claim 1-8.

9 (based on 8/1). A wiring structure comprising:
a plurality of wiring modules configured to be installed on a rail that extends in a predetermined first direction, the wiring modules adjacent to one another along the rail, by being placed on the rail from a second direction, the second direction orthogonal to the predetermined first direction, wherein each of the plurality of wiring modules includes, connected thereto a first lead wire extending in a third direction that intersects the predetermined first direction and the second direction, the first lead wire extending from a first face of a respective one of the wiring modules that faces the third direction; 
an input-output unit configured to be attached to the plurality of wiring modules from the second direction to thereby be electrically connected to the plurality of wiring modules,
a first cable duct extending in the predetermined first direction is arranged on a side opposite to a side of the third direction with respect to the rail; and
a wire through module is further provided, the wire through module being arranged on the rail so as to be adjacent to the wiring modules by being placed on the rail from the second direction, the wire through module having a through module power line configured to deliver a power supply voltage supplied from an adjacent one of the wiring modules, to another adjacent one of the wiring modules, and a through space configured to allow the first lead wire to pass through the through space,
wherein the first lead wire is configured to pass through the through space and reach to the first cable duct.
10. The wiring structure according to claim 9, wherein:
the plurality of wiring modules include at least one power supply wiring module (PSWM) configured to the supply power supply voltage to the input-output unit; and
the at least one PSWM includes a PSWM supply line configured to deliver the power supply voltage supplied from the first lead wire of the at least one PSWM, to the input-output unit, and a PSWM power line configured to deliver the power supply voltage to the adjacent one of the wiring modules.
11. The wiring structure according to claim 9, wherein:
the plurality of wiring modules include at least one signal wiring module (SWM) configured to transfer a signal that is inputted to and outputted from the input-output unit; and
the at least one SWM includes:
an input and output line connecting the input-output unit and the first lead wire of the at least one SWM,
a SWM supply line configured to deliver a power supply voltage supplied from the adjacent one of the wiring modules, to the input-output unit, and
a SWM power line configured to deliver the power supply voltage to the another adjacent one of the wiring modules.
12. The wiring structure according to claim 11, wherein the at least one SWM further includes a first common supply line configured to deliver a 
13. The wiring structure according to claim 12, wherein:
each of the plurality of wiring modules further includes, connected thereto, a second lead wire extending in a direction opposite to the third direction, the second lead wire extends from a second face of each of the wiring modules that faces opposite to the third direction; and
one of the wiring modules is a common wiring module configured to deliver the common signal supplied from the first lead wire or the second lead wire of the common wiring module, to at least one of the adjacent one of the wiring modules or the another adjacent one of the wiring modules.
14. The wiring structure according to claim 9, wherein:
each of the plurality of wiring modules further includes, connected thereto, a second lead wire extending in a direction opposite to the third direction, the second lead wire extends from a second face of the respective one of the wiring modules that faces opposite to the third direction; 
a second cable duct extending in the predetermined first direction is arranged so that the second cable duct is on the side of the third direction with respect to the rail; and
the first lead wire is further configured to reach at least to the second cable duct.
15 (based on 7/1). A wiring structure comprising:
a plurality of wiring modules configured to be installed on a rail that extends in a predetermined first direction, the wiring modules adjacent to one another along the rail, by being placed on the rail from a second direction, the second direction orthogonal to the predetermined first direction, wherein each of the plurality of wiring modules includes, connected thereto:
a first lead wire extending in a third direction that intersects the predetermined first direction and the second direction, the first lead wire extending from a first face of a respective one of the wiring modules that faces the third direction, and
a second lead wire extending in a direction opposite to the third direction, the second lead wire extends from a second face of the respective one of the wiring modules that faces opposite to the third direction;
an input-output unit configured to be attached to the plurality of wiring modules from the second direction to thereby be electrically connected to the plurality of wiring modules;
a first cable duct extending in the predetermined first direction is arranged on a side of the third direction with respect to the rail, the first lead wire is configured to reach to at least the first cable duct; and
a wire through module (WTM) is further provided, the WTM being arranged on the rail so as to be adjacent to the wiring modules by being placed on the rail from the second direction, the WTM having a WTM power line configured to deliver a power supply voltage supplied from an adjacent one of the wiring modules, to another adjacent one of the wiring modules, and a through space configured to allow the second lead wire to pass through the through space and reach to the first cable duct.
16. The wiring structure according to claim 15, wherein:
the plurality of wiring modules include at least one power supply wiring module (PSWM) configured to the supply power supply voltage to the input-output unit; and
the at least one PSWM includes a PSWM supply line configured to deliver the power supply voltage supplied from the first lead wire of the at least one PSWM, to the input-output unit, and a PSWM power line configured to deliver the power supply voltage to the adjacent one of the wiring modules.
17. The wiring structure according to claim 15, wherein:
the plurality of wiring modules include at least one signal wiring module (SWM) configured to transfer a signal that is inputted to and outputted from the input-output unit; and
the at least one SWM includes:
an input and output line connecting the input-output unit and the first lead wire of the at least one SWM,
a SWM supply line configured to deliver a power supply voltage supplied from the adjacent one of the wiring modules, to the input-output unit, and
a SWM power line configured to deliver the power supply voltage to the another adjacent one of the wiring modules.
18. The wiring structure according to claim 17, wherein the at least one SWM further includes a first common supply line configured to deliver a the another adjacent one of the wiring modules, to the input-output unit, and a second common signal line configured to deliver the common signal to another of the adjacent one of the wiring modules or the another adjacent one of the wiring modules.
19. The wiring structure according to claim 18, wherein one of the wiring modules is a common wiring module configured to deliver the common signal supplied from the first lead wire or the second lead wire of the common wiring module, to at least one of the adjacent one of the wiring modules or the another adjacent one of the wiring modules.
20. The wiring structure according to claim 15, wherein:
a second cable duct extending in the predetermined first direction is arranged so that the second cable duct is on a side opposite to the side of the third direction with respect to the rail; and
the second lead wire is further configured to reach at least to the second cable duct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,483,663 and 2020/0396857 disclose an arrangement of side-by-side power supply and I/O modules mounted on a rail.  US 9,089,067, 9,674,972, 11,128,111 and 2011//0268455 discloses side-by-side modules mounted on a rail, with optical communication therebetween.  US 9,468,124 (fig. 1B) discloses side-by-side modules including a power supply and I/O modules. US 8,755,155 discloses lead wires extending from opposing sides of a module.  US 8,217,266 and 8,530,744 disclose cable ducts on opposing sides of a module.  US 5,641,313 discloses I/O module mounted to a rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835